Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 03/08/2021 are acknowledged; in said amendment, applicants’ have amended claims 6, 21 and 27. Thus, amended Claims 1-27 are pending in this application and are now under consideration for examination. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Maintained-RE: Priority
Applicants’ claim for the benefit of a prior-filed applications under 35 U.S.C. 120, 121, or 365(c) is acknowledged. This application is a CON of 15/066,692 filed on 03/10/2016. However, please note that the instant claims are only granted the priority date of instant application filed on 02/04/2020; examiner takes the position that the subject-matter of claims 1-27, and the recited limitations in claims 1-27 is not supported in the following claimed priority application CON of 15/066,692 filed on 03/10/2016 for the following reasons. There is no support in parental application i.e., CON of 15/066,692 filed on 03/10/2016 for claims 1-27 as claimed; the previously filed application 15/066,692 filed on 03/10/2016 does not teach/recite the specific ordering or arrangement of “two-compositions …one composition contains… and the other contains an aqueous form of calcium… separately applying the two compositions to an area …”.  
Maintained-Specification: Objections
	Examiner is unable to find support for the instant claims 1-27 as written, and thus the instant application is deemed as a CIP of 15/066,692 filed on 03/10/2016. 
Applicants’ have traversed the above objection to the specification with the following arguments (see page 5 of Applicants’ REMARKS dated 03/08/2021). 
Applicants’ argue “The specification stands object to for being a CIP of U.S. application No. 15/066,692, filed March 10, 2016. Applicant respectfully notes that the specification already includes this reference to the priority application. No amendments to the specification are believed necessary.”
	Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 12/24/2020. Contrary to applicants’ arguments and assertions, the factual findings are as follows: Applicants’ have amended the “Applicant Data Sheet” (ADS) on 03/01/2020 and said amendment does not reflect the statement made in the first paragraph of the specification dated 02/04/2020. Applicants’ are requested to file a correct amended “Applicant Data Sheet” (ADS). 
Information disclosure statement
The information disclosure statements (IDS) submitted on 01/14/2021 and 02/18/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statements are considered and initialed by the examiner.
Maintained-Claim Rejections: 35 USC § 102 (AIA )/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-11, 14-24 and 27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Kucharski et al., (US 8,182,604 B2) and as evidenced by Dosier GK., (US 8,951,786 B1, in IDS). 
Claims 1-11, 14-24 and 27 of the instant application as interpreted are directed to a method of dust control comprising providing two compositions, wherein one composition contains an aqueous mixture of viable cell (genus of cells) or containing spores of a genus of urease-producing microorganisms and a transport medium … and the other composition contains an aqueous form of calcium … urea …; … said bacteria comprise Sporosarcina pasteurii… Bacillus sphaericus … Helicobacter pylori or variants, serotypes … or combinations thereof (as in claims 1-11, 14 and 15); a kit for dust control comprising said two compositions … (as in claims 16-24 and 27). 
Kucharski et al., (US 8,182,604 B2) discloses microbial biocementation methods and compositions comprising separately (i) urease producing micro-organism; (ii) urea; and (iii) calcium ions and are combined to form the biocement and the use of said compositions for dust control. Applicants’ are directed to the following sections Kucharski et al., (US 8,182,604 B2): Abstract; Fig. 1; Fig. 14; col. 1, lines 45-67 to col. 2, col. 7, lines 42-67 lines 1-67; col. 8, lines 26-47; col. 10, lines 4-20; claims and entire document; relevant sections are reproduced below: Col. 2

    PNG
    media_image1.png
    904
    321
    media_image1.png
    Greyscale
 


    PNG
    media_image2.png
    523
    306
    media_image2.png
    Greyscale

Col. 8



    PNG
    media_image3.png
    408
    310
    media_image3.png
    Greyscale

Col. 10

    PNG
    media_image4.png
    224
    309
    media_image4.png
    Greyscale

Analogous art, Dosier GK., (US 8,951,786 B1, in IDS) also disclose compositions comprising enzyme producing cells in a first aqueous composition and a second aqueous composition comprising calcium ions including said compositions in kit form and apparatus for dispensing said two compositions and also transport media, for said polymers. Applicants’ are directed to the following sections in Dosier GK., (US 8,951,786 B1, in IDS): Abstract; Fig. 2; Fig. 5;  Fig. 7-9; col. 2, lines 20-63; col. 5, lines 26-35; col. 7, lines 25-55; claims and entire document.
 A skilled artisan based on the disclosure of Dosier GK., (US 8,951,786 B1, in IDS) would be motivated to modify the teachings of Kucharski et al., (US 8,182,604 B2)   depending on the experimental need.     
 Hence, claims 1-11, 14-24 and 27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Kucharski et al., (US 8,182,604 B2) and as evidenced by Dosier GK., (US 8,951,786 B1, in IDS).
Applicants’ have traversed the above rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 with the following arguments (see pages 5-6 of Applicants’ REMARKS dated 03/08/2021). 
Applicants’ argue “…In the Office action it is alleged that Kucharski as evidence by Dosier disclose or suggest Applicant’s claimed invention, and reference is made to various sections of Kucharski. Applicant has reviewed these sections, but do not believe any of them disclose Applicant’s claims, quite the opposite. As set forth in Kucharski specification (see Kucharski, column 5, first paragraph):
It will be appreciated that the step of "combining" the starting material with effective amounts of (i) urease in the form of a urease producing micro-organism; (ii) urea; and (iii) calcium ions covers any process that results in the bringing together of the three constituents in a manner that results in the formation of the high strength cement in the starting material. For example, there may be applications where one or two of the constituents are already present in the starting material, in which case the step of "combining" will involve the addition of only the missing constituents. Preferably, the urea and calcium ions are admixed and then added to the urease producing micro-organism prior to application to the starting material. However, it will be appreciated that the constituents may be combined in other ways to carry out the method of the invention.
Reply: Applicants' arguments have been considered but are found to be non-persuasive for reasons made of record in the Office-action dated 12/24/2020. Contrary to applicants’ arguments and assertions, the factual findings are as follows: Examiner has not the cited the portion i.e., col. 5 of Kucharski et al., (US 8,182,604 B2) in the rejection above which the applicants’ are basing their arguments and in fact the cited portion of Kucharski et al., (US 8,182,604 B2) as the basis of applicant’ argument indeed supports examiner’s position, as the cited portion very clearly suggests and concludes “… However, it will be appreciated that the constituents may be combined in other ways to carry out the method of the invention”. 
Examiner is also reproducing below more relevant sections from Kucharski et al., (US 8,182,604 B2) that provides clear teaching for said components are applied separately in two steps, either simultaneously or sequentially and for dust control; a skilled artisan will be able adopt and modify depending on the experimental need and is a matter of common sense depending on the problem to be solved:
US 8,182,604 B2

    PNG
    media_image5.png
    123
    311
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    342
    319
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    460
    332
    media_image7.png
    Greyscale



Col. 8

    PNG
    media_image8.png
    422
    330
    media_image8.png
    Greyscale


Col. 10; bind dust particles/dust control
  
    PNG
    media_image9.png
    131
    329
    media_image9.png
    Greyscale


Col. 10; envisage performing the method in two steps/separately

    PNG
    media_image10.png
    191
    326
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    267
    327
    media_image11.png
    Greyscale

Col. 16-17;

    PNG
    media_image12.png
    255
    324
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    387
    341
    media_image13.png
    Greyscale

Col. 17; claims


    PNG
    media_image14.png
    105
    337
    media_image14.png
    Greyscale


Maintained-Claim Rejections: 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kucharski et al., (US 8,182,604 B2) and as evidenced by Dosier GK., (US 8,951,786 B1, in IDS) (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as applied to claims 1-11, 14-24 and 27) and further in view of Kalantary et al., (Procedia Earth Planet. Sci., 2015, Vol. 15: 278-284), Phillips et al., (Biofouling, 2013, Vol. 29(6): 715-733, in IDS), Metayer-Levrel et al., (Sediment. Geology.,1999, Vol. 12: 25-34, in IDS) and Freidman et al., (US 2014/0369749 A1, in IDS).
Claims 1-27 of the instant application as interpreted are directed to a method of dust control comprising providing two compositions, wherein one composition contains an aqueous mixture of viable cell (genus of cells) or containing spores of a genus of urease-producing microorganisms and a transport medium … and the other composition contains an aqueous form of calcium … urea …; … said bacteria comprise Sporosarcina pasteurii… Bacillus sphaericus … Helicobacter pylori or variants, serotypes … or combinations thereof (as in claims 1-11, 14 and 15); a kit for dust control comprising said two compositions …  (as in claims 16-24 and 27); said method and said compositions comprising a coloring agent, a detectable marker (as in claims 12-13 and 25-26). 
dust control. Applicants’ are directed to the following sections in Kalantary et al., (Procedia Earth Planet. Sci., 2015, Vol. 15: 278-284): Abstract; page 279, section 2.1-2.2; Table 1, page 280; section 3.1, page 280; Table 2, page 281; conclusion, page 283 and entire document.    
Analogous art, Phillips et al., (Biofouling, 2013, Vol. 29(6): 715-733) also teach dust control methods via bio-mineralization, said method comprising compositions of bacteria or spores (Abstract; Fig. 1 716, reproduced below, use of spores Col. 2, page 721, last para; Col. 1, first para, page 728)

    PNG
    media_image15.png
    308
    694
    media_image15.png
    Greyscale

that are able to induce ureolytic biofilm formation of calcium carbonate/calcite; microbially induced calcium carbonate and calcite formation (MICP; Abstract, col. 1, page 720; reproduced below and entire document); 
“Mineralogy. Three primary polymorphs of CaCO3 exist: calcite, vaterite, and aragonite. It is well known that surface-attached communities of microorganisms, or biofilms, secrete EPS rich in polysaccharides and other organic macromolecules. EPS and organic matter have been linked to the formation of vaterite which may be stabilized in the presence of certain organics (Braissantet al. 2003; Rodriguez-Navarro et al. 2007). Vaterite has been found as a minor, meta-stable, or transitional phase in the formation of calcite (Tourney & Ngwenya 2009). The maturation of CaCO3 from vaterite to calcite may be described by the Ostwald Step 

Chemical reactions in ureolysis driven/microbially induced calcite production (MICP; page 718); said ureolytic/urease producing bacteria includes Sporosarcina pasteurii, Bacillus sphaericus … (Col. 1, third para, page 717; col. 1, second para, page 721); said reference also provides bacterial media comprising calcium, urea and nutrients (Table 1, pages 726-727). Said reference also provides teaching, suggestion and motivation for the use spores from said bacteria, as spores penetrate more easily and evenly on the applied surface and their ability to withstand harsh environmental conditions (use of spores Col. 2, page 721, last para; Col. 1, first para, page 728 and entire document).
Kucharski et al., Dosier GK., Kalantary et al., and Phillips JA., are silent regarding in said method of dust control/suppression, said dust suppressing compositions comprising a coloring agent or detectable marker/tracker (as in claims 12-13 and 25-26). 
However, the following analogous art provide further teaching, suggestion and motivation for the use of spores obtained from ureolytic/urease producing bacteria including transport medium and the use of coloring agent and tracers/markers in dust control compositions.
Analogous art, Metayer-Levrel et al., (Sediment. Geology., 1999, Vol. 12: 25-34, in IDS) use of carbonatogenic/calcite forming bacteria and compositions comprising transport media and coloring agent including spraying methods comprising said compositions. Applicants’ are directed to the following sections in Metayer-Levrel et al., (Sediment. Geology., 1999, Vol. 12: 25-34, in IDS): Abstract; Fig. 1, page 26; Fig. 3-4, pages 28-29; and Fig. 8, page 32; and entire document.  
in IDS) teach dust control compositions comprising coloring agents/tracers/detectable markers. Applicants’ are directed to the following sections in Freidman et al., (US 2014/0369749 A1, in IDS): Abstract; Fig. 1-9; paragraphs [0005], [0014-0036], [0044-0047], [0052-0055], said compositions comprising bacteria [0101]; colorant [0117-0122], tracer [0123-0126]; and entire document.
  Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Kucharski et al., Dosier GK., Kalantary et al., and Phillips JA., and utilize the coloring/tracer elements as suggested by the teachings Metayer-Levrel et al., and Freidman et al., in the claimed dust control composition and claimed method of the instant invention and the combined references Kucharski et al., Dosier GK., Kalantary et al., Phillips JA., Metayer-Levrel et al., and Freidman et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Kucharski et al., Dosier GK., Kalantary et al., Phillips JA., Metayer-Levrel et al., and Freidman et al.,) i.e., a method of dust control comprising providing two compositions, wherein one composition contains an aqueous mixture of viable cell (genus of cells) or containing spores of a genus of urease-producing microorganisms and a transport medium … and the other composition contains an aqueous form of calcium … urea … ; … said bacteria comprise Sporosarcina pasteurii… Bacillus sphaericus … Helicobacter pylori or variants, serotypes … or combinations thereof; a kit for dust control comprising said two compositions … ; said method and said compositions comprising a coloring agent, a detectable marker, as taught by the instant invention and as claimed in claims 1-27 is not of innovation but of ordinary skill in the art a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kucharski et al., (US 8,182,604 B2) and as evidenced by Dosier GK., (US 8,951,786 B1, in IDS) (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as applied to claims 1-11, 14-24 and 27) and further in view of  Kalantary et al., (Procedia Earth Planet. Sci., 2015, Vol. 15: 278-284), Phillips et al., (Biofouling, 2013, Vol. 29(6): 715-733, in IDS), Metayer-Levrel et al., (Sediment. Geology.,1999, Vol. 12: 25-34, in IDS) and Freidman et al., (US 2014/0369749 A1, in IDS).
Applicants’ have traversed the above rejection under 35 U.S.C. 103 with the following arguments (see pages 6-7 of Applicants’ REMARKS dated 03/08/2021). 
Applicants’ argue “… Applicant’s claimed invention is directed to the surprising discovery for dust control, that two compositions are prepared, wherein one composition contains an aqueous mixture of viable cells or spores of urease-producing microorganisms and a transport media, and the other composition contains an aqueous form of calcium, wherein either or both compositions further contain urea and ingredients for growth of the microorganisms, and separately the two compositions are applied to an area.
As discussed above, this is not recognized in Kucharski, which specifically states that the components are combined before application. This is not Applicant’s claimed invention which requires that two compositions each containing different components be applied separately.
As Kucharski teaches the opposite of Applicant’s claims, any combination that includes Kucharski does not suggest Applicant’s claims and this rejection should be withdrawn.”
Reply: Applicants’ arguments filed on 03/08/2021 for the traversal of 35 U.S.C. 103 rejection is on similar lines to the arguments presented for traversing the rejection under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103, said arguments have been fully considered but they are not persuasive. Examiner continues to maintain the rejection for reasons stated on record in the Office-action dated 12/24/2020, supporting evidence and arguments presented above in maintaining the 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 rejection also applies to rejection under 35 U.S.C. 103. 
Examiner also takes the position the following position; optimization of known variables, and the examiner finds support in: MPEP 2144.05 [R-5]: A. Optimization Within Prior Art Conditions or Through Routine Experimentation Generally, differences in concentration or temperature or the order of performing the claimed steps will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature or the order of performing the claimed steps is critical . "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation". As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
prima facie case of obviousness must not only be clear and convincing, but must also be commensurate in scope with the claimed subject matter. Further, it is well recognized that “unexpected” effects are highly unpredictable and are very dependent on the specific conditions. Thus any combination for which synergism or “unexpected” effect is not clearly established would be properly rejected because non-obviousness would not have been established. The scope of the showing must be commensurate with the scope of claims to consider evidence probative of unexpected results, for example. In re Dill, 202 USPQ 805 (CCPA, 1979), In re Lindner 173 USPQ 356 (CCPA 1972), In re Hyson, 172 USPQ 399 (CCPA 1972), In re Boesch, 205 USPQ 215, (CCPA 1980), In re Grasselli, 218 USPQ 769 (Fed. Cir. 1983), In re Clemens, 206 USPQ 289 (CCPA 1980). It should be clear that the probative value of the data is not commensurate in scope with the degree of protection sought by the claims.
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 1-27 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references). Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of 
Additionally, examiner is reproducing certain relevant sections from evidenced by Dosier GK., (US 8,951,786 B1, in IDS) and secondary reference Freidman et al., (US 2014/0369749 A1, in IDS):
US 8,951,786 B1

    PNG
    media_image16.png
    176
    322
    media_image16.png
    Greyscale

Col. 5; compositions in Kit form

    PNG
    media_image17.png
    166
    326
    media_image17.png
    Greyscale

Col.8; Kit

    PNG
    media_image18.png
    206
    329
    media_image18.png
    Greyscale


US 2014/0369749 A1
Polymer and Colored material 

    PNG
    media_image19.png
    261
    316
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    438
    320
    media_image20.png
    Greyscale


 


Summary of Pending Issues
The following is a summary of issues pending in the instant application.
Claims 1-11, 14-24 and 27 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as obvious over Kucharski et al., (US 8,182,604 B2) and as evidenced by Dosier GK., (US 8,951,786 B1, in IDS). 
Claims 1-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kucharski et al., (US 8,182,604 B2) and as evidenced by Dosier GK., (US 8,951,786 B1, in IDS) (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by or in the alternative under 35 U.S.C. 103 as applied to claims 1-11, 14-24 and 27) and further in view of  Kalantary et al., (Procedia Earth Planet. Sci., 2015, Vol. 15: 278-284), Phillips et al., (Biofouling, 2013, Vol. 29(6): 715-733, in IDS), Metayer-Levrel et al., (Sediment. Geology.,1999, Vol. 12: 25-34, in IDS) and Freidman et al., (US 2014/0369749 A1, in IDS).
Conclusion
	None of the claims are allowable. Claims 1-27 are rejected for the reasons identified in the Rejections and Summary sections of this Office Action. Applicants’ must respond to the rejections in each of the sections in this Office Action to be fully responsive for prosecution.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652